 In the Matter ofW. B. JARVISCOMPANYandINTERNATIONAL UNION,UNITEDAUTOMOBILE, AIRCRAFT &AGRICULTURALIMPLEMENT WORKERSor AMERICA, UAW-CIOCase No. 7LR_1724.Decided May 8, 1944,Messrs. D. A. Warner, L. A. Jarvis, D. H. Osborn,andJ.M. Messing,of Grand Rapids, Mich., for the Company.M. John Stobbe,of Grand Rapids, Mich., for the UAW.Mr. John, H. Vander Wal,ofGrand Rapids, Mich., for theIndependent.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Automo-bile,Aircraft & Agricultural Implement Workers of America, UAW-CIO, herein called. the UAW, alleging that a question affecting com-merce had arisen concerning the representation of employees of theW. B. Jarvis Company, Grand Rapids, Michigan, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Harold A. Cranefield, TrialExaminer.Said hearing was held at Grand Rapids, Michigan, onApril 13, 1944.The Company, the UAW, and the Employees Unionof the W. B. Jarvis Company, herein called the Independent, appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings-made at the hearing arefree from prejudicial error and' are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT '1.THE BUSINESSOF THE COMPANYW. B. Jarvis Company, a Michigan corporation, operates a plant atGrand Rapids, Michigan, where,it is engaged in the production of warmaterials;the Grand Rapids plant is the-only one involved herein.56 N. L.R. B., No. 73.362 W. B. JARVIS COMPANY363During the year ending June 30, 1943, the Company used approxi-mately 3,000,000 pounds-of armor plate at its Grand Rapids plant,about 33 percent of which was shipped to the plant from points out-side the State of Michigan.During the same period approximately900,000 unfinished mess trays were shipped to the Grand Rapids plantfor further fabrication, all of which were shipped from points outsidethe State of Michigan.Approximately 20 percent of the above-mentioned armor plate and substantially all mess trays were shippedto points outside the State of Michigan after fabrication.The Company admits that it is engaged in commerce within the -meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees'of the Company.Employees Union of the W.,B. Jarvis Company, unaffiliated, isa labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the UAW as the exclusive bar-gaining representative of its employees until the UAW is certifiedby the Board.The record shows that the Company and the Independent *enteredinto a series of bargaining agreements covering the employees in-volved herein, the first of which was negotiated in 1936.At present,there is an existing contract between the Company and the inde-pendent which will expire by its terms on May 14,, 1944. The Com-pany and the Independent do not assert that the existing agreementprecludes a present determination of representatives.In view of thisfact and since the agreement is about to expire, we find that it doesnot constitute a bar to the instant proceeding.A statement prepared by a Field Examiner, introduced in evi-dence at the hearing, indicates that the UAW represents a substantialnumber of employees in the unit hereinafter found to be appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.I1The Field Examiner reportedthat the UAWsubmitted 142 designation cards.There areapproximately 275 employeesin the unitalleged bythe UAW tobe appropriate.The In-dependent submitted no evidence of membership, apparently relying on its contract to showits interest in the proceeding. 364DECISIONSOF NATIONALLABOR RELATIONS BOARD0IV.THE APPROPRIATE UNITThe parties stipulated and we find that all production and mainte-nance employees of the Company at its Grand Rapids, Michigan, plant,excluding office employees, time-study men, timekeepers, laboratoryemployees, nurses, clock men, plant guards, chief engineer, assistantengineers, superintendents, assistant superintendents, general fore-men, and all supervisory employees who have authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theeDirection.DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the -NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with W. B. Jarvis Com-pany, Grand Rapids, Michigan, an election by secret ballot shall. beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica; UAW-CIO, or by Employees Union of the W. B. JarvisCompany, -for the purposes of collective bargaining, or by neither.